             Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 1 of 23




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________________________
STEVEN UMBRIA

                Plaintiff,
       v.                                                       JURY TRIAL DEMANDED

VALLEY FORGE CASINO RESORT                                      No.

       and

BOYD GAMING CORPORATION

            Defendants.
____________________________________________________________

                                          CIVIL COMPLAINT

       Plaintiff Steven Umbria files this Complaint against Defendants Valley Forge Casino

Resort and Boyd Gaming Corporation, and in support thereof avers as follows:

                                      Jurisdiction and Venue

       1.       The jurisdiction of this Court is based upon 28 U. S. C. §1331, in that this Court

has original jurisdiction over Counts I, II, III and IV, which are based upon laws of the United

States of America, the Age Discrimination in Employment Act, 29 U.S.C. §621 ("ADEA”); and

the Americans with Disabilities Act, 42 U.S.C. §12101, as amended by the ADA Amendments

Act of 2008 ("ADA”).

       2.       Plaintiff requests a trial by jury of the claims raised herein.

       3.       Venue is appropriate in this Court pursuant to 28 U. S. C. §1392(b) in that

Defendants have ongoing business operations in this District and many of the events giving rise

to the claim occurred in this District.

       4.       The amount in controversy exceeds $150,000.00, exclusive of interest

and costs.

                                                   1
              Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 2 of 23




         5.      Plaintiff has complied with the applicable administrative remedies by timely filing

Charges with the Equal Employment Opportunity Commission (“EEOC”), Charge no. 530-2021-

00021 on October 2, 2020; and Charge no. 530-2021-02485 on March 17, 2021. Each of the

Charges was dual filed with the Pennsylvania Human Relations Commission (“PHRC”).

         6.      On April 5, 2021, the EEOC issued Notices of Right to Sue, permitting Plaintiff

to file his causes of action under the ADEA and ADA.

         7.      Upon receipt of applicable authority from the Pennsylvania Human Relations

Commission, Plaintiff intends to amend this Complaint and assert causes of action for age and

disability discrimination and retaliation under the Pennsylvania Human Relations Act, 43 P. S.

§955(a). (“PHRA”).

                                               Parties

         8.      Plaintiff Steven Umbria (“Umbria ”) resides at 2 Barton Road, Liberty, NY

12754; Umbria formerly resided at 1912 Meadow Drive, Blue Bell Villas, Blue Bell, PA 19422.

         9.      Defendant Valley Forge Casino Resort (“VFCR”) operates a principal place of

business in the Commonwealth of Pennsylvania at 1160 1st Avenue, King of Prussia,

(Montgomery County) PA 19406.

         10.     Defendant Boyd Gaming Corporation (“Boyd Gaming”) is a Nevada corporation,

which maintains its corporate headquarters at 6465 S. Rainbow Boulevard, Las Vegas, NV

89118.

         11.     At all times relevant hereto, Defendants VFCR and Boyd Gaming were acting

through their agents, servants and employees, who were acting within the scope of their

authority, in the course of their employment, and under the direct control of VFCR and Boyd

Gaming.


                                                  2
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 3 of 23



                                   FACTUAL BACKGROUND

       12.     Umbria is a 64-year-old male.

       13.     VFCR operates a gaming resort that features a 40,000-square-foot gaming floor,

plus 100,000 square feet of conference, and banquet facilities, two luxury hotel towers, eight

dining options, and live entertainment.

       14.     VFCR is part of Boyd Gaming, one of the largest casino entertainment companies

in the United States, which owns and operates 29 gaming properties in ten states.

              Umbria’s Hiring as VCFR’s Director of Information Technology

       15.     Umbria has over 40 years of experience in the casino gaming technology industry.

       16.     On September 4, 2019, Umbria commenced employment with VFCR as Director

of Information Technology (“IT”); Umbria was initially paid an annual salary of $115,000.00,

plus employment benefits.

       17.     Prior to accepting the job at VFCR, Umbria resided over three hours away in the

Catskill Mountains of New York.

       18.     Umbria received moving and relocation expenses as part of the Boyd Domestic

Relocation Reimbursement Program, in order to relocate to Montgomery County, Pennsylvania.

       19.     After initially living at VFCR, Umbria signed a one-year lease for an apartment

commencing, September 18, 2019.

       20.     As Director of IT, Umbria’s duties included overseeing, directing, planning,

coordinating, and organizing all operational activities of the IT Department, including managing

and developing IT Staff.

       21.     During his employment, Umbria had substantial responsibilities with regard to

converting VFCR’s former information technology systems to Boyd Gaming computer systems.



                                                3
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 4 of 23




       22.     David Zerfing, VFCR Vice President, and General Manager and Gregg Lowe,

Boyd Gaming’s Vice President of IT Operations, acknowledged that Umbria’s efforts resulted in

a significant improvement of the IT Department.

       23.     Umbria had several direct reports including, Grant Brotze, a Manager, age 21; and

two Technicians, who were hired and trained by Umbria.

       24.     Tom Schopf (“Schopf”) also applied for and was interviewed for the Director of

IT position for which VFCR hired Umbria.

       25.     As of September 2019, Schopf was employed in an IT position for Boyd Gaming

in Las Vegas, Nevada.

       26.     As of September 2019, Schopf had approximately two years of experience

working in the casino industry.

       27.     Shortly after Umbria began working at VFCR he noticed that Schopf was at the

VFCR property even though Schopf had no role at VFCR.

       28.     When Umbria inquired about Schopf’s presence at VFCR, Vice President and

General Manager Zerfing advised Umbria that Schopf was using VFCR as an office because he

had family in Pennsylvania.

       29.     Vice President and General Manager Zerfing advised Umbria that Schopf had

applied for the Director IT position at VFCR, but that Umbria was hired, and Schopf was not

hired, because Schopf was not qualified for the job.

                              Umbria’s Remote Work From Home

       30.     Umbria has certain chronic medical issues, including, insulin dependent diabetes,

heart disease, high blood pressure, an abdominal hernia from a stab wound, and liver cirrhosis,

and shortly before being hired by VFCR, Umbria had recently recovered from Hepatitis C.


                                                4
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 5 of 23




        31.    Umbria is a U.S. Airforce veteran who receives medical care from Department of

Veteran Affairs physicians.

        32.    Following the onset of COVID-19, Umbria consulted with his treating physicians

and Umbria was advised that due to his medical conditions, he was “high-risk” if exposed to

COVID-19; and as a consequence, he should work remotely from his home.

        33.    On March 24, 2020, Umbria presented a doctor’s note to VFCR substantiating his

need to work remotely, and Umbria began working remotely on March 26, 2020.

        34.    While Umbria was working remotely, Grant Brotze continued to work on site.

        35.    Shortly thereafter, Umbria, who had received a raise in his annual salary to

$116,160.00, and a $4,127.00 bonus, had his pay reduced by ten percent.

        36.    Umbria effectively worked remotely during the next six weeks.

                          The Termination of Umbria’s Employment

        37.    On May 7, 2020, VFCR advised Umbria that he was being “furloughed without

pay.”

        38.    When Umbria was advised that he was being furloughed, Vice President and

General Manager Zerfing and Vice President of IT Operations Lowe provided Umbria with

assurances that when VFCR re-opened, Umbria would definitely be called back to work.

        39.    At the time of the furlough, Zerfing and Lowe advised Umbria that the

Pennsylvania Racehorse Development and Gaming Act, requires that licensed casinos must have

an on-site IT Director.

        40.    Two months later, on July 9, 2020, Chris Smith, Vice President Corporate Human

Resources of Boyd Gaming, advised Umbria that his position was being eliminated, effective

immediately.


                                                5
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 6 of 23




       41.     In a July 15, 2020 Boyd Gaming public statement regarding layoffs at VFCR,

David Stow, Vice President of Communications, stated the following with regard to VFCR

employees:

       “Given these ongoing challenges and continued uncertainty, we are moving forward with
       permanent layoffs of Team Members who are still on furlough, and who had not been
       recalled working. These layoffs are at the lower end of the range outlined in the Warn
       Act Letters, in May. We are hereby notifying the affected Team Members as
       expeditiously as we can.

       This was an extremely difficult decision for the Company, and one we had hoped would
       not be necessary. To assist the Team Members during this difficult time, we will be
       providing financial assistance to those who are affected.”

       (emphasis added)

       42.     Contrary to Boyd Gaming’s public statement, VFCR did not provide Umbria

who was permanently laid off, “financial assistance” of any kind.

       43.     Publicly available reports indicate that VFCR’s revenue in July 2020 increased by

57.7%, as compared to July 2019.

       44.     Grant Brotze, Manager of the IT Department, who is over 40 years younger than

Umbria, was never furloughed, remains employed by VFCR, and is performing most of the

duties previously performed by Umbria.

       45.      While Brotze has not been formally designated Director of IT and is not legally

qualified for his IT Manager position due to his lack of a High School diploma, initially it

appears that a Boyd Gaming Regional IT Director based outside of Pennsylvania, who is

substantially younger than Umbria, assumed the actual title of Director of IT at VFCR, and

performed any of Umbria’s duties that were not assumed by Brotze.

       46.     On or about October 2020, VFCR appointed Schopf to assume the duties

previously performed by Umbria that Brotze was not performing.


                                                 6
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 7 of 23




       47.     VFCR treated Umbria differently than substantially younger employees, and

employees who do not have long-term disabilities that during the onset of the COVID-19

required a reasonable accommodation in the form of being able to work remotely.

                                Umbria’s First EEOC Charge

       48.     On October 2, 2020, Umbria filed EEOC Charge no. 530-2021-00021 (“the First

EEOC Charge”) against VFCR with the Philadelphia District Office of the EEOC.

       49.     In the First EEOC Charge, Umbria alleges that he was discriminated against

based upon his age, in violation of the ADEA and the PHRA, and that he was treated differently

due to his disability status and request for a reasonable accommodation in violation of the ADA

and PHRA.

       50.     VFCR and Boyd Gaming received the First EEOC Charge directly from the

EEOC by no later than January 7, 2021.

                    The Director of IT position at the Kansas Star Casino

       51.     Following the termination of Umbria’s employment with VFCR, Umbria began a

job search for Director of Information Technology positions at other casino properties.

       52.     Boyd Gaming maintains a website at www.boydgaming.com.

       53.     At www.boydgaming.com, there is a link titled, Careers.

       54.     When a website visitor clicks Careers at www.boydgaming.com, the visitor is re-

directed to www.boydcareers.com.

       55.     On January 26, 2021, Umbria was looking at www.boydcareers.com and saw that

there was an open Director of IT position at the Kansas Star Casino in Mulvane, Kansas, a Boyd

Gaming property.

       56.     The job description for the Director of IT position at the Kansas Star Casino was

identical to the job that Umbria successfully performed at VFCR and provided:
                                                7
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 8 of 23




                The Director of IT at the Kansas Star has responsibility for oversight for the IT
                Systems and day-to-day IT activities. The essential job functions and duties of the
                position involve collaborating with the Regional IT Service Director, Corporate
                IT Services and Business Development departments, leading all IT Property
                Operations, being accountable for all Property IT Operations Systems and
                environments, leading the local development of implementation of strategic plans
                for operational activities, improvements and practices, developing and
                maintaining as appropriate IT property operations structure that supports the
                needs of the property, leading migration to new technologies, evaluating process
                performance, and overall resource utilization for effective capacity, and fostering
                strong customer service mindset throughout the IT team of user satisfaction, while
                championing thought leadership and innovation as business partners.

       57.      On January 26, 2021, Umbria applied for the Director of IT position at the Kansas

Star Casino at www.boydcareers.com.

       58.      In applying for the Director of IT position at the Kansas Star Casino, as part of the

application, Umbria was required to fill out his first name, last name, and other personal

information.

       59.      After Umbria completed the personal information part of the application form by

filling in his social security number, Boyd Gaming’s computer system automatically changed his

first name to “EEOC,” and his last name to “Form.” (See Exhibit “A”).

       60.      Thereafter, Umbria was unable to modify his changed name as it was “greyed

out”; however, he was able to enter his full name in an “other names used” field.

       61.      Shortly after completing the application for the Director of IT position at the

Kansas Star Casino, the same day, January 26, 2021, Umbria received an email from Alecia Pray

of Boyd Gaming, confirming his application, which referred to Umbria as, “Dear EEOC.” (See

Exhibit “B”).

       62.      Internal Application Status Forms generated by www.boydcareers.com referred to

Umbria as, “EEOC.” (See Exhibit “C”).




                                                  8
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 9 of 23




       63.     On February 10, 2021, Umbria received an email from Boyd Gaming advising

him that, “Upon careful review for the KS – Director of IT – KSPDRIT00 Position, we have

decided to pursue other candidates.”

       64.     Boyd Gaming automatically flags applicants who have filed a Charge of

Discrimination with the EEOC, so that it does not hire applicants for an open position for which

they are qualified, or consider applicants for open positions.

       65.     Umbria’s online application through www.boydcareers.com was automatically

flagged because he had filed a Charge of Discrimination with the EEOC.

       66.     Boyd Gaming did not consider or hire Umbria for the Director of IT position at

the Kansas Star Casino because he filed a Charge of Discrimination with the EEOC against a

Boyd Gaming property.

       67.     Umbria was fully qualified for the Director of IT position at the Kansas Star

Casino.

       68.     Boyd Gaming did not hire Umbria for the Director of IT position at the Kansas

Star Casino despite Zerfing and Lowe’s assertion that Umbria would be re-hired when a position

became available.

       69.     VFCR and Boyd Gaming have retaliated against Umbria in violation of the

ADEA, ADA and PHRA by denying Umbria the opportunity to be hired for the Director of IT

position at the Kansas Star Casino because Umbria filed a good faith claim of age discrimination

and disability discrimination under the ADEA, ADA and PHRA.

       70.     Umbria has incurred substantial damages as a consequence of Defendants’

conduct including lost wages and emotional distress.




                                                 9
         Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 10 of 23




       71.     VFCR 's actions were willful and outrageous in that its motives and conduct as set

forth above were malicious, wanton, reckless and oppressive.

                                            COUNT I

             VIOLATION OF AGE DISCRIMINATION IN EMPLOYMENT ACT

                                     29 U. S. C. §621 et. seq.

                                       Age Discrimination

       72      Paragraphs 1 to 71 are incorporated herein by reference, as if set forth in full.

       73.     Umbria is over 40 years of age.

       74.     VFCR is subject to the ADEA.

       75.     Umbria was/is qualified for the Director of IT position.

       76.     Grant Brotze is substantially younger than Umbria.

       77.     Umbria suffered an adverse employment decision in the form of the termination

of his employment.

       78.     VFCR’s actions towards Umbria and the decision to terminate Umbria ’s

employment was arbitrary and capricious, and based upon a discriminatory animus towards older

employees in the workplace.

       79.     Defendant VFCR’s conduct is per se unlawful and constitutes unlawful age

discrimination in violation of the ADEA.

       80.     As a direct result of the aforesaid conduct, Umbria has sustained permanent and

irreparable harm.

       WHEREFORE, Plaintiff Steven Umbria requests that this Court enter judgment in his

favor and against Defendant Valley Forge Casino Resort, and that this Court award Plaintiff all

damages available under the Age Discrimination in Employment Act, including monetary


                                                 10
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 11 of 23




damages exceeding $150,000.00, in the form of all compensation and monetary losses, which

Plaintiff has been denied, including back pay, front pay and prejudgment interest; reinstatement;

ADEA liquidated damages; reasonable attorneys' fees; expert witness fees; costs; and any other

relief which the court deems appropriate.

                                            COUNT II

 VIOLATION OF AMERICANS WITH DISABILITIES ACT, AS AMENDED BY THE
                  ADA AMENDMENTS ACT OF 2008

                                    42 U. S. C. §12101, et. seq.

                                    Disability Discrimination

       81.     Paragraphs 1 to 80 are incorporated herein as if set forth in full.

       82.     Umbria is disabled within the meaning of the ADA.

       83.     VFCR believed that Umbria had a physical impairment that substantially limited

major life activities only as a result of the attitudes of others toward such impairment.

       84.     When VFCR terminated Umbria’s employment, VFCR regarded or treated

Umbria as disabled.

       85.     In terminating Umbria’s employment, VFCR treated Umbria differently than

other similarly situated individuals who are or were not disabled, whom VFCR, did not regard or

perceive as disabled.

       WHEREFORE, Plaintiff Steven Umbria requests that this Court enter judgment in his

favor and against Defendant Valley Forge Casino Resort, and that this Court award Plaintiff all

damages available under the Americans with Disabilities Act, as amended, including monetary

damages exceeding $150,000.00, compensatory damages, punitive damages, reasonable

attorneys' fees, reasonable expert witness fees, interest, costs, and any other relief which the

Court deems appropriate.

                                                 11
             Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 12 of 23




                                               COUNT III

                 VIOLATION OF AGE DISCRIMINATION IN EMPLOYMENT ACT

                                        29 U. S. C. §621 et. seq.

                                               Retaliation

           86.     Paragraphs 1 through 85 are incorporated herein by reference as though set forth

in full.

           87.     Umbria engaged in protected activity when he filed the First EEOC Charge,

alleging that he was discriminated against based upon his age.

           88.     The decision to not consider and/or hire Umbria for the Director of IT position at

the Kansas Star Casino constitutes retaliation against Umbria for filing an EEOC Charge for

conduct which he reasonably believed to be age discrimination.

           89.     As a direct result of the aforesaid unlawful retaliation, Umbria has sustained

permanent and irreparable harm.

           90.     Defendants’ actions towards Umbria were arbitrary and capricious, and based on

a discriminatory animus towards individuals who complain about age discrimination.

           91.     Defendants’ conduct is per se unlawful retaliation.

           WHEREFORE, Plaintiff Steven Umbria requests that this Court enter judgment in his

favor and against Defendant Valley Forge Casino Resort and Boyd Gaming Corporation, and

that this Court enter a declaratory judgment that Defendants’ actions complained of herein,

violate and continue to violate the enactments of the federal legislature, award Plaintiff damages

exceeding $150,000.00, in the form of all compensation and monetary losses, which he has been




                                                    12
             Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 13 of 23




denied, including back pay, front pay; pre-judgment interest; reinstatement, compensatory and

liquidated damages; reasonable attorneys' fees, expert witness fees, costs, and any other relief

which the court deems appropriate.

                                              COUNT IV

  VIOLATION OF AMERICANS WITH DISABILITIES ACT, AS AMENDED BY THE
                   ADA AMENDMENTS ACT OF 2008

                                      42 U. S. C. §12101, et. seq.

                                              Retaliation

           92.    Paragraphs 1 through 91 are incorporated herein by reference as though set forth

in full.

           93.    Umbria engaged in protected activity when he filed the First EEOC Charge,

alleging that he was being discriminated against due to his disability.

           94.    The decision to not consider and/or hire Umbria for the Director of IT position at

the Kansas Star Casino position constitutes retaliation against Umbria for filing an EEOC Charge

for conduct which he reasonably believed to be disability discrimination.

           95.    As a direct result of the aforesaid unlawful retaliation, Umbria has sustained

permanent and irreparable harm.

           96.    Defendants’ actions towards Umbria were arbitrary and capricious, and based on

a discriminatory animus towards individuals who complain about disability discrimination.

           97.    Defendants’ conduct is per se unlawful retaliation.

           WHEREFORE, Plaintiff Steven Umbria requests that this Court enter judgment in his

favor and against Defendant Valley Forge Casino Resort and Boyd Gaming Corporation, and




                                                   13
          Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 14 of 23




that this Court enter and that this Court enter a declaratory judgment that Defendants’ actions

complained of herein, violate and continue to violate the enactments of the federal legislature,

award Plaintiff damages exceeding $150,000.00, in the form of all compensation and monetary

losses, which he has been denied, including back pay, front pay; pre-judgment interest;

reinstatement, compensatory and liquidated damages; reasonable attorneys' fees, expert witness

fees, costs, and any other relief which the court deems appropriate.



                                                     /S/ Andrew S. Abramson, Ese.
                                                     _________________________
                                                     Andrew S. Abramson, Esq.
                                                     Abramson Employment Law, LLC
                                                     790 Penllyn Blue Bell Pike
                                                     Suite 205
                                                     Blue Bell, PA 19422
                                                     telephone: 267-470-4742
                                                     email: asa@aemploylaw.com

                                                     Attorney for Plaintiff Steven Umbria
Dated: April 13, 2021




                                                14
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 15 of 23
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 16 of 23
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 17 of 23
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 18 of 23
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 19 of 23
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 20 of 23
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 21 of 23
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 22 of 23
Case 2:21-cv-01718-ER Document 1 Filed 04/13/21 Page 23 of 23
